Name: 2014/372/EU: Commission Implementing Decision of 11 June 2014 setting out the annual breakdown by Member State of the global resources of the European MaritimeÃ andÃ Fisheries Fund available in the framework of shared management for the period 2014-2020 (notified under document C(2014) 3781)
 Type: Decision_IMPL
 Subject Matter: maritime and inland waterway transport; NA;  economic geography;  fisheries;  budget;  EU finance
 Date Published: 2014-06-20

 20.6.2014 EN Official Journal of the European Union L 180/18 COMMISSION IMPLEMENTING DECISION of 11 June 2014 setting out the annual breakdown by Member State of the global resources of the European Maritime and Fisheries Fund available in the framework of shared management for the period 2014-2020 (notified under document C(2014) 3781) (2014/372/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 16(2) thereof, Whereas: (1) Pursuant to Article 13(1) of the Regulation (EU) No 508/2014, the resources available for commitments from the European Maritime and Fisheries Fund (EMFF) for the period 2014 to 2020 under shared management amount to EUR 5 749 331 600 in current prices, in accordance with the annual breakdown set out in Annex II to that Regulation. (2) Pursuant to Article 16(2) of the Regulation (EU) No 508/2014, it is necessary to set out the annual breakdown by Member State of the global resources allocated under the EMFF under shared management, HAS ADOPTED THIS DECISION: Article 1 The annual breakdown by Member State of the global resources available from the EMFF for the period 2014 to 2020 under shared management shall be as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 June 2014. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 149, 20.5.2014, p. 1. ANNEX GLOBAL RESOURCES BY MEMBER STATE FOR THE EUROPEAN MARITIME AND FISHERIES FUND FOR THE PERIOD 2014 TO 2020 (EUR, current prices) 2014 2015 2016 2017 2018 2019 2020 Total BE 5 722 130 5 795 229 5 848 204 5 942 991 6 081 279 6 122 861 6 233 357 41 746 051 BG 12 071 289 12 225 498 12 337 253 12 537 214 12 828 942 12 916 663 13 149 763 88 066 622 CZ 4 263 975 4 318 446 4 357 922 4 428 555 4 531 602 4 562 588 4 644 927 31 108 015 DK 28 559 270 28 924 111 29 188 510 29 661 596 30 351 790 30 559 328 31 110 815 208 355 420 DE 30 100 054 30 484 577 30 763 242 31 261 850 31 989 281 32 208 016 32 789 256 219 596 276 EE 13 840 012 14 016 816 14 144 946 14 374 205 14 708 679 14 809 253 15 076 507 100 970 418 IE 20 231 798 20 490 256 20 677 561 21 012 701 21 501 645 21 648 669 22 039 349 147 601 979 EL 53 289 776 53 970 543 54 463 896 55 346 644 56 634 503 57 021 756 58 050 796 388 777 914 ES 159 223 336 161 257 387 162 731 468 165 369 007 169 216 972 170 374 037 173 448 682 1 161 620 889 FR 80 594 423 81 624 003 82 370 140 83 705 190 85 652 923 86 238 597 87 794 897 587 980 173 HR 34 629 786 35 072 176 35 392 777 35 966 420 36 803 321 37 054 974 37 723 684 252 643 138 IT 73 642 561 74 583 332 75 265 111 76 485 002 78 264 728 78 799 884 80 221 941 537 262 559 CY 5 443 762 5 513 306 5 563 703 5 653 880 5 785 440 5 824 999 5 930 119 39 715 209 LV 19 167 006 19 411 862 19 589 309 19 906 810 20 370 021 20 509 307 20 879 427 139 833 742 LT 8 694 653 8 805 725 8 886 220 9 030 247 9 240 371 9 303 555 9 471 451 63 432 222 HU 5 358 928 5 427 387 5 477 000 5 565 770 5 695 280 5 734 223 5 837 705 39 096 293 MT 3 101 540 3 141 162 3 169 876 3 221 253 3 296 208 3 318 746 3 378 637 22 627 422 NL 13 915 788 14 093 559 14 222 391 14 452 906 14 789 211 14 890 336 15 159 053 101 523 244 AT 954 693 966 888 975 727 991 541 1 014 613 1 021 551 1 039 987 6 965 000 PL 72 814 233 73 744 422 74 418 532 75 624 702 77 384 410 77 913 547 79 319 610 531 219 456 PT 53 797 969 54 485 229 54 983 288 55 874 453 57 174 593 57 565 539 58 604 393 392 485 464 RO 23 085 512 23 380 425 23 594 150 23 976 562 24 534 471 24 702 232 25 148 019 168 421 371 SI 3 400 584 3 444 026 3 475 509 3 531 839 3 614 022 3 638 734 3 704 400 24 809 114 SK 2 163 649 2 191 290 2 211 321 2 247 162 2 299 451 2 315 174 2 356 953 15 785 000 FI 10 197 069 10 327 335 10 421 739 10 590 653 10 837 087 10 911 188 11 108 097 74 393 168 SE 16 469 779 16 680 178 16 832 654 17 105 477 17 503 503 17 623 188 17 941 225 120 156 004 UK 33 327 114 33 752 863 34 061 403 34 613 468 35 418 887 35 661 073 36 304 629 243 139 437 Total 788 060 689 798 128 031 805 423 852 818 478 098 837 523 233 843 250 018 858 467 679 5 749 331 600